     Case 5:19-cv-00956-MAD-TWD Document 44 Filed 08/03/20 Page 1 of 8



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

ROBERT RAINEY,

                                     Plaintiff,
       vs.                                                         5:19-CV-956
                                                                   (MAD/TWD)
DETECTIVE PERRY GOLDEN, individually and
in his official capacity,

                              Defendant.
____________________________________________

APPEARANCES:                                        OF COUNSEL:

ROBERT RAINEY
C7370
Jefferson County Jail
753 Waterman Drive
Watertown, New York 13601
Plaintiff pro se

SUGARMAN LAW FIRM LLP                               PAUL V. MULLIN, ESQ.
211 West Jefferson Street                           BRITTANY LEE HANNAH, ESQ.
Syracuse, New York 13202
Attorneys for Defendant

Mae A. D'Agostino, U.S. District Judge:

                        MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       On August 5, 2019, Plaintiff pro se Robert Rainey ("Plaintiff"), an inmate currently in the

custody of the New York State Department of Corrections and Community Supervision

("DOCCS"), commenced this action under 42 U.S.C. § 1983 alleging false imprisonment, illegal

search, and impermissible postponement of an arraignment against Jefferson County. See

generally Dkt. No. 1. Plaintiff subsequently filed an amended complaint, adding Sheriff Colleen

O'Neill, C.O. Maulett, and Detective Perry Golden as Defendants. See generally Dkt. No. 12. On
     Case 5:19-cv-00956-MAD-TWD Document 44 Filed 08/03/20 Page 2 of 8



December 12, 2019, this Court adopted the Order Report-Recommendation of Magistrate Judge

Thérèse Wiley Dancks, requiring Defendant Detective Perry Golden ("Defendant") to respond to

Plaintiff's claim of unreasonable pre-arraignment delay, and dismissing with prejudice all other

claims and Defendants. See generally Dkt. No. 15.

       On June 10, 2020, Defendant filed a motion to dismiss the amended complaint, arguing

that the amended complaint must be dismissed because Plaintiff did not suffer a constitutional

violation and is not entitled to any damages. See generally Dkt. No. 38-13. Plaintiff submitted

his response to the Court on June 16, 2020, with Defendant's reply following on July 10, 2020.

See Dkt. Nos. 42, 43.

                                        II. BACKGROUND

       Construed liberally, Plaintiff asserts a claim against Defendant for an alleged unreasonable

pre-arraignment delay. Specifically, Plaintiff contends that on May 2, 2019, he was at his parole

office when a city police officer arrived, drove him to jail, and informed Plaintiff he arrested him

pursuant to a sealed indictment. See Dkt. No. 10 at ¶¶ 8–9. Plaintiff alleges that he met

Defendant in a fingerprinting room, whereupon Defendant and another police officer asked

Plaintiff if he would be willing to work for them "setting people up by buying drugs from them."

See id. Plaintiff declined, and contends that Defendant subsequently stated "he got something for

me." Id. Plaintiff was then fingerprinted, and Defendant told a different police officer to take

Plaintiff to jail. See id. Plaintiff asked Defendant about an arrest warrant and the sealed

indictment, but was told to "take it up with [his] lawyer." Id. at ¶¶ 9–10. Plaintiff alleges that

Defendant altered the date Plaintiff was arraigned "to try to cover up the illegality of the strip

search and commitment." Id. at ¶ 10.



                                                   2
     Case 5:19-cv-00956-MAD-TWD Document 44 Filed 08/03/20 Page 3 of 8



       Defendant now moves to dismiss Plaintiff's amended complaint. See Dkt. No. 38-13. The

merits of this motion will be addressed herein.

                                         III. DISCUSSION

A.     Standard of Review

       A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure tests the legal sufficiency of the party's claim for relief. See Patane v.

Clark, 508 F.3d 106, 111-12 (2d Cir. 2007) (citation omitted). In considering the legal

sufficiency, a court must accept as true all well-pleaded facts in the pleading and draw all

reasonable inferences in the pleader's favor. See ATSI Commc'ns, Inc. v. Shaar Fund, Ltd., 493

F.3d 87, 98 (2d Cir. 2007) (citation omitted). This presumption of truth, however, does not

extend to legal conclusions. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

Although a court's review of a motion to dismiss is generally limited to the facts presented in the

pleading, the court may consider documents that are "integral" to that pleading, even if they are

neither physically attached to, nor incorporated by reference into, the pleading. See Mangiafico

v. Blumenthal, 471 F.3d 391, 398 (2d Cir. 2006) (quoting Chambers v. Time Warner, Inc., 282

F.3d 147, 152-53 (2d Cir. 2002)).

       To survive a motion to dismiss, a party need only plead "a short and plain statement of

the claim," Fed. R. Civ. P. 8(a)(2), with sufficient factual "heft to 'sho[w] that the pleader is

entitled to relief[,]'" Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007) (quotation omitted).

Under this standard, the pleading's "[f]actual allegations must be enough to raise a right of relief

above the speculative level," id. at 555 (citation omitted), and present claims that are "plausible

on [their] face," id. at 570. "The plausibility standard is not akin to a 'probability requirement,'

but it asks for more than a sheer possibility that a defendant has acted unlawfully." Iqbal, 556
                                                   3
       Case 5:19-cv-00956-MAD-TWD Document 44 Filed 08/03/20 Page 4 of 8



U.S. at 678 (citation omitted). "Where a complaint pleads facts that are 'merely consistent with'

a defendant's liability, it 'stops short of the line between possibility and plausibility of

"entitlement to relief."'" Id. (quoting [Twombly, 550 U.S.] at 557, 127 S. Ct. 1955). Ultimately,

"when the allegations in a complaint, however true, could not raise a claim of entitlement to

relief," Twombly, 550 U.S. at 558, or where a plaintiff has "not nudged [its] claims across the

line from conceivable to plausible, the[ ] complaint must be dismissed[,]" id. at 570.

        Courts must afford pro se plaintiffs "special solicitude" before granting motions to dismiss

or motions for summary judgment. See Ruotolo v. I.R.S., 28 F.3d 6, 8 (2d Cir. 1994). "A

document filed pro se is 'to be liberally construed,' ... and 'a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers.'"

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106, 97 S.

Ct. 285, 50 L. Ed. 2d 251 (1976)). "This policy of liberally construing pro se submissions is

driven by the understanding that implicit in the right of self-representation is an obligation on the

part of the court to make reasonable allowances to protect pro se litigants from inadvertent

forfeiture of important rights because of their lack of legal training." Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 475 (2d Cir. 2006) (internal quotations and modifications omitted).

Therefore, courts read pro se filings "to raise the strongest arguments that they suggest." Id. at

474.

B.      Excessive Pre-Arraignment Detention

        Defendant contends that Plaintiff's remaining claim should be dismissed with prejudice

because Plaintiff did not suffer a constitutional violation and is not entitled to any damages. See

Dkt. No. 38-13 at 2–5.



                                                   4
     Case 5:19-cv-00956-MAD-TWD Document 44 Filed 08/03/20 Page 5 of 8



       "States 'must provide a fair and reliable determination of probable cause as a condition for

any significant pretrial restraint of liberty, and this determination must be made by a judicial

officer either before or promptly after arrest.'" Cnty. of Riverside v. McLaughlin, 500 U.S. 44, 56

(1991) (quoting Gerstein v. Pugh, 420 U.S. 103, 125 (1975)). "A probable cause determination is

not, however, required when the accused is arrested for criminal offenses charged in an

indictment." Brown v. City of New York, No. 98 CV 3844, 2004 WL 2884306, *16 (S.D.N.Y.

Dec. 10, 2004) (citing Gerstein, 420 U.S. at 117 n.19). "A properly convened grand jury's

determination to indict an individual 'conclusively determines the existence of probable cause,'

and such a determination alone serves as a sufficient basis to detain an individual in lieu of a

judicial determination." Id. (quoting Gerstein, 420 U.S. at 117 n.19). "The focus in a § 1983

claim for wrongful detention is not the basis for the arrest, but rather the circumstances

surrounding the custodial detention following that arrest." Id. (citing Sivard v. Pulaski County I,

959 F.2d 662, 665 (7th Cir. 1992)).

       Plaintiff was arrested the morning of May 2, 2019 around 9:00 am, pursuant to a sealed

indictment and warrant, which were issued with a presumption of probable cause. See Dkt. No.

38-5 at ¶¶ 3–7; Dkt. Nos. 38-6, 38-7, 38-8, 38-9. Plaintiff was subsequently arraigned on the

morning of May 3, 2019. See Dkt. No. 38-5 at ¶ 10; Dkt. Nos. 38-10, 38-11. As Plaintiff was

arrested pursuant to an indictment, no probable cause determination was required; as such,

Plaintiff was properly detained from the time of his arrest. See, e.g., Brown, 2004 WL 2884306,

at *16 ("Since no probable cause determination is required when an individual is charged in an

indictment, plaintiff was being properly detained [from the time of his arrest]").

       Furthermore, an arraignment held within forty-eight hours of arrest will generally meet

constitutional requirements. See McLaughlin, 500 U.S. at 56. However, a person arraigned

                                                  5
     Case 5:19-cv-00956-MAD-TWD Document 44 Filed 08/03/20 Page 6 of 8



within this time frame may have suffered a Fourth Amendment violation if his arraignment was

unreasonably delayed. See id. A delay is considered unreasonable if it is "'motivated by ill will

against the arrested individual, or [constitutes] delay for delay's sake.'" Bernshtein v. City of New

York, No. 8 Civ. 2906, 2010 WL 2541617, at *1 (S.D.N.Y. June 22, 2010) (quoting McLaughlin,

500 U.S. at 56).

        Plaintiff was detained for less than forty-eight hours, making his detention presumptively

reasonable. See McLaughlin, 500 U.S. at 56. Furthermore, other than Plaintiff's conclusory

allegations, nothing supports his claim that his arraignment was "delayed unreasonably." Id. For

example, Plaintiff states that Defendant forged a state court judge's name and changed the date of

his arraignment to "cover up, unreasonable delay - delay for delay['s] sake that was really motived

by ill-will." Dkt. No. 41 at 12–13.1 It appears that Plaintiff alleges the unreasonable delay was

motivated by malice because "if the plaintiff would have worked with the defendant Perry Golden,

setting people up, by buying drugs from them . . . Plaintiff Robert Rainey would not have been

subjected to the . . . unreasonable delay motivated [by] ill-will . . . ." Id. at 18. In spite of

Plaintiff's conclusory allegations, Plaintiff was arrested on May 2, 2019 at around 9:00 am, and

was arraigned the morning of May 3, 2019. See Dkt. Nos. 38-6, 38-7, 38-8, 38-9, 38-10, 38-11.

Plaintiff was detained for only approximately twenty-four hours, and after a sealed indictment had

already been issued. Moreover, Plaintiff has failed to direct the Court to any specific facts that

Defendant himself delayed Plaintiff's arraignment due to ill-will or malice. See, e.g., Jones v.

King, No. 10-Civ.-0897, 2011 WL 4484360, *7 (S.D.N.Y. Sept. 28, 2011) (dismissing claim of

excessive pre-arraignment detention against arresting officers because plaintiff failed to allege



        1
         Citations to page numbers for Plaintiff's response in opposition to Defendant's motion to
dismiss refer to the pagination generated by CM/ECF.
                                                    6
     Case 5:19-cv-00956-MAD-TWD Document 44 Filed 08/03/20 Page 7 of 8



facts supporting the defendants' personal involvement in delaying the plaintiff's detention).

Therefore, reading the amended complaint in a light most favorable to Plaintiff, his conclusory

allegations still fail to defeat Defendant's motion to dismiss.

C.        Leave to Amend

          Although a district court should generally "not dismiss a pro se complaint without granting

the plaintiff leave to amend, dismissal is appropriate where leave to amend would be futile."

Tylicki v. Schwartz, 401 Fed. Appx. 603, 604 (2d Cir. 2010) (citing Cuoco v. Moritsugu, 222 F.3d

99, 112 (2d Cir. 2000)). In the present matter, amendment would be futile as it does not appear

that Plaintiff has any viable federal claims that he could assert by amending his complaint for a

second time. See Cuoco, 222 F.3d at 112 (finding leave to replead would be futile where the

complaint, even when read liberally, did not "suggest[ ] that the plaintiff has a claim that [he] has

inadequately or inartfully pleaded and that [he] should therefore be given a chance to reframe").

Therefore, the Court dismisses Plaintiff's claims with prejudice.2

                                          IV. CONCLUSION

          After carefully reviewing the record in this matter, the parties' submissions and the

applicable law, and for the above-stated reasons, the Court hereby

          ORDERS that Defendant's motion to dismiss is GRANTED in its entirety; and the Court

further

          ORDERS that Plaintiff's complaint is DISMISSED with prejudice; and the Court further

          ORDERS that the Clerk of the Court shall enter judgment in Defendant's favor and close

this case; and the Court further


          Furthermore, to the extent that Plaintiff's opposition papers seek additional various forms
          2


of relief or attempt to levy new claims, the Court finds that Plaintiff has not properly presented
these items to the Court, and they are similarly dismissed.
                                                    7
     Case 5:19-cv-00956-MAD-TWD Document 44 Filed 08/03/20 Page 8 of 8



       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: August 3, 2020
       Albany, New York




                                                8
